--------------------------------------------------------------------------------

EXHIBIT 10.25




AMENDED AND RESTATED BACKUP FACILITY AGREEMENT


            THIRD AMENDED AND RESTATED BACKUP FACILITY AGREEMENT dated as of
November 4, 2004, among DNA FINANCE CORP. (the "Borrower"), the BANKS party
hereto (the "Banks"), JP MORGAN CHASE BANK (formerly known as The Chase
Manhattan Bank), as CP Administrative Agent and as Agent Bank (the "Agent"),
UNION BANK OF CALIFORNIA, N.A., as Collateral Agent, VACAVILLE REAL ESTATE TRUST
2001 ("Lessor"), and GENENTECH, INC. ("Lessee" and "Guarantor").




W I T N E S S E T H :






            WHEREAS, Borrower, Agent and the Banks hereto have heretofore
entered into a Backup Facility Agreement dated as of October 26, 2001 (as
amended prior to the Restatement Effective Date referred to below, the "Backup
Facility Agreement"), and such parties, the Investors, Lessor, Lessee and
certain other Persons have entered into the Participation Agreement referred to
therein (as amended prior to the Restatement Effective Date referred to below,
the "Participation Agreement"), and certain other Operative Agreements (as such
term is defined in accordance with Section 1 below);



            WHEREAS, at the date hereof, there are no Facility Loans outstanding
under the Backup Facility Agreement; and



            WHEREAS, the parties hereto desire to amend the Backup Facility
Agreement, the Participation Agreement, and certain other Operative Agreements
as set forth herein and to restate the Backup Facility Agreement in its entirety
to read as set forth in the Backup Facility Agreement with the amendments
specified below;



            NOW, THEREFORE, the parties hereto agree as follows:



            SECTION 1.  Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein which is defined in Annex A to the
Participation Agreement shall have the meaning assigned to such term in such
Annex A. Each reference to "hereof", "hereunder", "herein" and "hereby" and each
other similar reference and each reference to "this Agreement" and each other
similar reference contained in the Backup Facility Agreement shall, after the
Restatement Effective Date, refer to the Backup Facility Agreement as amended
and restated hereby.



            SECTION 2.  Amendments



                        Upon the Restatement Effective Date:



            (a)  Pursuant to Section 4.2 of the Backup Facility Agreement, the
Banks agree that the current "Expiry Date" of November 4, 2004 shall be, and is
hereby, extended to November 3, 2005, and each undersigned Bank shall remain a
party to the Backup Facility Agreement as a Bank with an obligation to make (i)
Revolving Facility Loans prior to its new Expiry Date in an aggregate principal
amount not to exceed the amount of the Commitment set forth below, and (ii) a
Term Loan in the amount of such Commitment on the terms set forth in the Backup
Facility Agreement, in each case as such amounts may be adjusted from time to
time as provided in the Backup Facility Agreement.

 

1

--------------------------------------------------------------------------------

 

            (b)  The parties hereto agree that the Backup Facility Agreement and
the Participation Agreement are each amended, as of the Restatement Effective
Date, by replacing the Commitment amounts on the signature pages thereof, with
the Commitments shown on Schedule 1 attached hereto.



            (c)  The pricing grid appearing in the definition of "Applicable
Margin" in Annex A to the Participation Agreement is replaced with the
following:

 

Level

 

Index Debt Ratings
(S&P/Moody's)
(whether express
or implied)

 


Eurodollar
Spread
(basis points)

 

ABR
Spread/
Loans
(basis points)

 


ABR Spread/
Investor Yield
(basis points)

 


Facility
Fee Rate
(basis points)

 

Eurodollar
Spread/
Investor Yield
(basis points)

 

Facility
Fee Rate/
Investor Yield
(basis points)































I

 

≥ A / A2

 

40.0  

 

0  

 

100  

 

10.0  

 

37.5  

 

12.5  

II

 

≥ A- /A3

 

62.5  

 

0  

 

125  

 

12.5  

 

60.0  

 

15.0  

III

 

≥ BBB+ /Baa1

 

85.0  

 

0  

 

150  

 

15.0  

 

82.5  

 

17.5  

IV

 

≥BBB /Baa2

 

132.5  

 

50  

 

200  

 

17.5  

 

130.0  

 

20.0  

V

 

< BBB/ Baa2

 

177.5  

 

100  

 

250  

 

22.5  

 

175.0  

 

25.0  

 

            (d)  In the definition of "Investor Yield Rate" in Annex A to the
Participation Agreement, the term "Facility Fee Rate" is hereby deleted and
replace with the term "Facility Fee Rate/Investor Yield", and the term
"Eurodollar Spread" is hereby deleted and replace with the term "Eurodollar
Spread/Investor Yield".



            (e)  In the definition of "Backup Facility Commitment" in Annex A to
the Participation Agreement, the amount "$479,859,000" is hereby deleted, and
the amount "$420,495,000" is hereby substituted therefor.



            (f)  In Section 2.1(a) of the SPC Loan Agreement, the amount
"$470,450,000" is hereby deleted, and the amount "$412,250,000" is hereby
substituted therefor. The parties hereby agree that as of the date hereof, the
outstanding balance of Tranche A SPC Note is $371,761,528.38 and the outstanding
balance of Tranche B SPC Note is $40,488,471.62.



            (g)  The parties acknowledge that neither the Lessee nor the Lessor
shall have any further right to requisition funds for the purpose of paying
Permitted Leasehold Improvement Costs.



            SECTION 3.  Representations and Warranties. Each of Lessee,
Borrower, and Guarantor hereby represents and warrants that (i) its respective
representations and warranties contained in the Participation Agreement and the
Operative Agreements are, after giving effect to this Amendment and Restatement,
true and correct in all material respects on and as of the Restatement Effective
Date, and (ii) no Default will have occurred and be continuing as to it on such
date.



            SECTION 4.  Governing Law. This Amendment and Restatement shall be
governed by and construed in accordance with the laws of the State of New York.



            SECTION 5.  Counterparts. This Amendment and Restatement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.



            SECTION 6.  Effectiveness. This Amendment and Restatement shall
become effective on the date when the following conditions are met (the
"Restatement Effective Date"):



            (a)  the Agent shall have received from each of the Borrower, the
Banks, the Lessor, the Lessee, and the Guarantor a counterpart hereof signed by
such party or facsimile or other written confirmation (in form satisfactory to
the Agent) that such party has signed a counterpart hereof;

 

2

--------------------------------------------------------------------------------

 

            (b)  the Agent shall have received an opinion of in house counsel to
Lessee, dated the Restatement Effective Date, in form and substance satisfactory
to the Agent; and

            (c)  the Agent shall have received all documents the Administrative
Agent may reasonably request relating to the existence of the Lessee, the
authority for and the validity of this Amendment and Restatement, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent.



            SECTION 7.  Continuing Effect of the Participation Agreement and
Operative Agreements. Except as expressly provided herein, this Agreement shall
not constitute an amendment or waiver of any other provision of the Backup
Facility Agreement, the Participation Agreement or any Operative Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of Lessee, the Lessor, Borrower or
Guarantor that would require a waiver or consent of the Agent Bank, the
Investors and/or the Banks except as may be provided for herein. Except as
expressly amended hereby, the provisions of the Participation Agreement and the
Operative Agreements (together with any consent or waiver heretofore delivered
pursuant thereto) are and shall remain in full force and effect.



            SECTION 8.  Expenses. Lessee agrees to pay or reimburse the Agent
and Borrower for all of their reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement, including, without limitation, the fees and disbursements of their
counsel.



            SECTION 9.  Construction. The fact that all the parties hereto
executed this Agreement should not be construed as requiring all such parties to
execute or consent to any particular amendment of any Operative Agreement.



            SECTION 10.  Instruction. The Agent, Borrower and the Lessor are
hereby instructed to execute this Agreement.

 

3

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

GENENTECH, INC., as Lessee and Guarantor

By:    /s/ LOUIS J. LAVIGNE  
            Name: Louis J. Lavigne
            Title: Executive Vice President and
                       Chief Financial Officer

     

DNA FINANCE CORP., as Borrower

By:    /s/ FRANK B. BILOTTA  
            Name: Frank B. Bilotta
            Title: President

     

VACAVILLE REAL ESTATE TRUST 2001, as
Lessor

By:  Wilmington Trust Company, not in its
         individual capacity but solely as Trustee

            By:    /s/ MICHAEL G. OLLER, JR.  
                    Name: Michael G. Oller, Jr.
                    Title: Senior Financial Services Officer

     

JPMORGAN CHASE BANK, as Bank and as
Agent Bank

By:    /s/ DAWN LEE LUM  
            Name: Dawn Lee Lum
            Title: Vice President

     

JPMORGAN CHASE BANK, as CP
Administrative Agent

By:    /s/ ANDREW TAYLOR  
            Name: Andrew Taylor
            Title: Vice President

 

4

--------------------------------------------------------------------------------

 

     

UNION BANK OF CALIFORNIA, N.A., as
Collateral Agent

By:    /s/ SANDRA HANRAHAN  
           Name: Sandra Hanrahan
           Title: Assistant Vice President

         

BNP PARIBAS, as a Bank

     

By:    /s/ PIERRE NICHOLAS ROGERS  
            Name: Pierre Nicholas Rogers
            Title: Managing Director

     

By:    /s/ KATHERINE WOLFE  
            Name: Katherine Wolfe
            Title: Director

         

CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as a Bank

     

By:    /s/ PAUL L. COLON  
            Name: Paul L. Colon
            Title: Director

     

By:    /s/ KARIM BLASETTI  
            Name: Karim Blasetti
            Title: Associate

         

UBS AG, STAMFORD BRANCH, as a Bank

     

By:    /s/ WILFRED V. SAINT  
            Name: Wilfred V. Saint
            Title: Director Banking Products Services, US

     

By:    /s/ LOUIS PISTECCHIA  
            Name: Louis Pistecchia
            Title: Director Banking Products Services, US

   

 

5

--------------------------------------------------------------------------------

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank

     

By:    /s/ ROBERT SEVIN  
            Name: Robert Sevin
            Title: Director

         

ABN AMRO BANK, N.V., as a Bank

     

By:    /s/ ERIC OPPENHEIMER  
            Name: Eric Oppenheimer
            Title: Director

     

By:    /s/ MICHELE COSTELLO  
            Name: Michele Costello
            Title: AVP

         

MELLON BANK, N.A., as a Bank

     

By:    /s/ LAWRENCE C. IVEY  
            Name: Lawrence C. Ivey
            Title: First Vice President

         

BANK OF NEW YORK, as a Bank

     

By:    /s/ JONATHAN ROLLINS  
            Name: Jonathan Rollins
            Title: Vice President

 

6

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

COMMITMENT SCHEDULE

 

Bank

Commitment

     

JPMORGAN CHASE BANK

$

62,191,783 

BNP PARIBAS

$

62,191,783 

CREDIT SUISSE FIRST BOSTON

$

62,191,783 

UBS AG, STAMFORD BRANCH

$

62,191,783 

WACHOVIA BANK, NATIONAL ASSOCIATION

$

62,191,783 

ABN AMRO BANK, N.V.

$

43,814,434 

MELLON BANK, N.A.

$

43,814,434 

BANK OF NEW YORK

$

21,907,217 

     

            TOTAL

$

420,495,000 

 

7

--------------------------------------------------------------------------------